         Case 2:98-cr-00194-ILRL Document 400 Filed 04/27/20 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                   CRIMINAL ACTION

VERSUS                                                     NO. 98-194

JESSE L CAGE                                               SECTION "B”

                                  ORDER AND REASONS

     IT IS ORDERED that Defendant Jesse Cage’s motion to reduce

sentence is DENIED.(See Record Docs. 394, 398, and 399).



FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Defendant was convicted by a jury on September 23, 1999 to

conspiracy        to    possess     with   intent     to   distribute    cocaine

hydrochloride. Rec. Doc. 252. Defendant was sentenced on May 3,

2000 by Judge Morey L. Sear to 360 months in prison and 8 years of

supervised release. Id.

     On     May    8,   2000   defendant       appealed the   district   court’s

decision. Rec. Doc. 253. On July 2, 2001, the Fifth Circuit

affirmed the defendant’s imprisonment sentence and vacated the

supervised release term remanding the case to the district court

because the supervised release term was beyond the Guidelines

maximum six-year term that could be allowed in light of a recent

decision in Apprendi v. New Jersey, 350 U.S. 466 (2000). Rec. Doc.

290. On August 13, 2001, the district court amended the judgment

pursuant to the Fifth Circuit’s directive, thereby reducing the


                                           1
         Case 2:98-cr-00194-ILRL Document 400 Filed 04/27/20 Page 2 of 6



defendant’s supervised release to 6 years. Rec. Doc. 303. On

November 23, 2001, the Supreme Court denied defendant’s petition

for a writ of certiorari. See Cage v. United States, 534 U.S. 1032

(2001).

     In 2018, Section 603(b) of the First Step Act of 2018 amended

the compassionate release statute of 18 U.S.C. § 3582(c)(1)(A)(i)

to allow defendants, upon certain conditions, to seek reductions

of their sentences for extraordinary and compelling reasons. On

December 23, 2019, the defendant filed the instant motion pursuant

to 18:3582(c)(1)(A)(i) and or FRCP 35(a) Under "Extraordinary and

Compelling Reasons" to Reduce Sentence re First Step Act 2018.

Rec. Doc. 394.

     Defendant      contends     that   there   is    an   extraordinary    and

compelling reason to reduce his sentence based on an alleged error

of this court. Rec. Doc. 394. Defendant alleges the district court

failed    to   recalculate     his   sentence   on   remand   from   the   Fifth

Circuit. Id. In opposition, the government, argues the absence of

any unusual or extraordinary circumstances justifying a reduction

in defendant’s sentence. Rec. Doc. 398. The government maintains

that defendant’s sentence is not incorrect and that because neither

§3582(c)(1)(A)(i) nor Rule 35(a) provide defendant any relief the

defendant’s           motion         should          be       denied.        Id.




                                        2
         Case 2:98-cr-00194-ILRL Document 400 Filed 04/27/20 Page 3 of 6



LAW AND ANALYSIS

     “ ‘[A] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment’ and may not be modified

by a district court except in limited circumstances.” Dillon v.

United      States,      560     U.S.       817,   824   (2010) (quoting 18

U.S.C. § 3582(b)).       These   limited      circumstances   are   set    forth

in 18 U.S.C. § 3582(b), which provides:

     Notwithstanding the fact that a sentence to imprisonment
     can subsequently be—
          (1) modified pursuant to the provisions of
               subsection (c);
          (2) corrected pursuant to the provisions of rule 35
          of the Federal Rules of Criminal Procedure and
          section 3742; or
          (3) appealed and modified, if outside the guideline
          range, pursuant to the provisions of section 3742;

     a judgment of conviction that includes such a sentence
     constitutes a final judgment for all other purposes.
     18 U.S.C. § 3582(b).

In turn, subsection (c) provides, in relevant part:

     The court may not modify a term of imprisonment once it
     has been imposed except that—
          (1) in any case—
               (A) the court, upon motion of the Director of
               the Bureau of Prisons, or upon motion of the
               defendant after the defendant has fully
               exhausted all administrative rights to appeal
               a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse
               of 30 days from the receipt of such a request
               by the warden of the defendant's facility,
               whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of
               probation or supervised release with or
               without conditions that does not exceed the
               unserved portion of the original term of
               imprisonment), after considering the factors

                                        3
      Case 2:98-cr-00194-ILRL Document 400 Filed 04/27/20 Page 4 of 6



                set forth in section 3553(a) to the extent
                that they are applicable, if it finds that—
                (i) extraordinary and compelling reasons
                warrant such a reduction; or
                (ii) the defendant is at least 70 years of
                age, has served at least 30 years in prison,
                pursuant to a sentence imposed under section
                3559(c), for the offense or offenses for which
                the defendant is currently imprisoned, and a
                determination has been made by the Director of
                the Bureau of Prisons that the defendant is
                not a danger to the safety of any other person
                or the community, as provided under section
                3142(g);
                and that such a reduction is consistent with
                applicable policy statements issued by the
                Sentencing Commission; and
                (B) the court may modify an imposed term of
                imprisonment to the extent otherwise expressly
                permitted by statute or by Rule 35 of the Federal
                Rules of Criminal Procedure ... Id. § 3582(c)(1).

     The         First          Step          Act          of           2018

amended 18 U.S.C. § 3582(c)(1)(A) to        allow    courts     to   modify

sentences not only upon motion of the Director of the Bureau of

Prisons (BOP) but also upon “motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility.” Pub. L.

No. 226-391, § 603, 132 Stat. 5194, 5238–40 (2018).

     Cage has not demonstrated in his motion that he has exhausted

his administrative remedies as 18 U.S.C. § 3582(c)(1)(A). Because

Cage has failed to exhaust administrative remedies, his motion




                                    4
       Case 2:98-cr-00194-ILRL Document 400 Filed 04/27/20 Page 5 of 6



is unauthorized and thereby denied. See United States v. Early,

27 F.3d 140 (5th Cir. 1994).



      Further, Cage is misinformed in comparing his case to that of

United States v. Black, in which the United States District Court,

E.D. Virginia, refused to ignore an erroneous career                        offender

enhancement    in    a   calculation      of     a        defendant's     Sentencing

Guidelines range, although Section 3582 proceedings are limited in

scope and the court had no occasion to address the issue of whether

the   court   erroneously    categorized       the    defendant      as    a   career

offender in his original sentencing. United States v. Black, 388 F.

Supp. 3d 682, 689 (E.D. Va. 2019). In United States v. Black,

the   government    recognized    the    error       in     the   defendant     being

considered a career criminal when in fact the predicate offenses

used to determine that the defendant was a career criminal should

have been considered as one offense under the Guidelines when the

defendant was sentenced. Id. Such is not the same in the Cage’s

case. The government has not admitted to any error in Cage’s

sentencing calculations. Moreover, the government contends the

calculations are without error. Rec. Doc. 398 at 3.

      The Fifth Circuit previously affirmed Cage’s 360-month prison

sentence and vacated his supervised release term. Rec. Doc. 290.

The Fifth Circuit only vacated the term of supervised release and

remanded so that this court could modify that aspect of sentence

                                     5
       Case 2:98-cr-00194-ILRL Document 400 Filed 04/27/20 Page 6 of 6



to   fall   between   five   and   six       years.   Id.   Regardless   of   the

defendant’s belief, remand did not require a brand-new prison

sentence. The defendant’s motion is without merit.

      New Orleans, Louisiana this 27th day of April, 2020



                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                         6
